UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7293


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAIN CLAUDE MCCALLA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:06-
cr-00404-RWT)


Submitted:   February 28, 2011            Decided:   March 8, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dain Claude McCalla, Appellant Pro Se. Stacy Dawson Belf, Bryan
E. Foreman, Assistant United States Attorneys, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dain     Claude     McCalla         seeks   to    appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.          The   order       is    not    appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that    reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El     v.    Cockrell,         537   U.S.    322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and conclude that McCalla has not made the requisite showing.

Accordingly,       we      deny    McCalla’s        motion      for    a   certificate       of

appealability and dismiss the appeal.                      We deny McCalla’s motions

to expedite as moot.              We dispense with oral argument because the

facts    and    legal      contentions        are    adequately        presented      in   the



                                               2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3